Case 1:17-cv-00075-TFM-MU Document 153 Filed 08/21/20 Page 1 of 2                         PageID #: 637




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


  MOSES ROBINSON,                                :
  AIS # 206225,                                  :
                                                 :
          Plaintiff,                             :
                                                 :
  vs.                                            :      CIVIL ACTION NO. 1:17-cv-75-TFM-MU
                                                 :
  JEFFERSON DUNN, et al.,                        :
                                                 :
          Defendants.                            :

                                                ORDER

          Plaintiff Moses Robinson (“Plaintiff”) filed his original complaint, pursuant to 42 U.S.C.

  § 1983, on February 13, 2017, and the case proceeded until January 2020. However, on January

  8, 2020, the served defendants in this matter filed a Suggestion of Death/Motion to Stay in which

  they requested the Court stay this matter due to Plaintiff’s untimely death. Doc. 144. The Court

  noted the served defendants’ Suggestion of Death and granted their motion to stay this matter.

  Doc. 145. On July 23, 2020, the Court ordered, to the extent there is an interested party who

  intends to proceed on Plaintiff’s behalf, they were to file by August 13, 2020, a motion to substitute

  the party in interest and show cause why they failed to timely do so. Doc. 152. The Court further

  warned this matter would be dismissed if a motion to substitute the party in interest was not filed.

  Id.

          As of the date of this Order, more than seven (7) months have elapsed since the suggestion

  of death was filed and a motion to substitute the party in interest has not been filed. Fed. R. Civ.

  P. 25(a)(1) states:

          If a party dies and the claim is not extinguished, the court may order substitution of
          the proper party. A motion for substitution may be made by any party or by the

                                               Page 1 of 2
Case 1:17-cv-00075-TFM-MU Document 153 Filed 08/21/20 Page 2 of 2                       PageID #: 638




         decedent's successor or representative. If the motion is not made within 90 days
         after service of a statement noting the death, the action by or against the decedent
         must be dismissed.

  FED. R. CIV. P. 25(a)(1).

         Since more than ninety (90) days have elapsed since the suggestion of death and a motion

  to substitute the party interest has not been filed, it is hereby ORDERED Plaintiff’s claims in this

  matter are DISMISSED without prejudice, pursuant to Fed. R. Civ. P. 25(a)(1), with each party

  to bear their own attorneys’ fees and costs.

         The Clerk of Court is DIRECTED to close this case.

         DONE and ORDERED this the 21st day of August 2020.

                                                  s/Terry F. Moorer
                                                  TERRY F. MOORER
                                                  UNITED STATES DISTRICT JUDGE




                                                 Page 2 of 2
